Exhibit 99 Bassett Furniture Industries, Inc. J. Michael Daniel, Vice-President and Chief Accounting Officer P.O. Box 626 (276) 629-6614 – Investors Bassett, VA 24055 For Immediate Release Jay S. Moore, Director of Communications (276) 629-6450 – Media Bassett Furniture News Release Bassett Announces Net Income for the fiscal Third Quarter (Bassett, Va.) – October 6, 2011 – Bassett Furniture Industries, Inc. (Nasdaq:BSET) announced today its results of operations for its fiscal quarter ended August 27, 2011. Consolidated sales for the quarter ended August 27, 2011 were $59.4 million as compared to $58.5 million for the quarter ended August 28, 2010, an increase of 1.5%.The sales increase was primarily driven by a 12% increase in retail sales due to additional volume from non-comparable Company-owned stores acquired after May 29, 2010 and a 4.3% increase in comparable store sales.This was partially offset by a 4.3% decrease in wholesale sales.The Company reported net income of $0.4 million, or $0.04 diluted earnings per share, for the quarter ended August 27, 2011, as compared to a net loss of $2.4 million, or $0.21 diluted loss per share, for the quarter ended August 28, 2010. Gross margins for the third quarter of 2011 and 2010 were 49.2% and 45.5%, respectively. The margin increase was primarily a result of improved gross margins at both retail and wholesale and the retail segment’s increased share of the overall sales mix. Selling, general and administrative expenses, excluding bad debt and notes receivable valuation charges and restructuring and asset impairment charges increased $1.7 million for the third quarter of 2011 as compared to the third quarter of 2010, primarily due to additional Company-owned retail stores and increased wholesale costs.The Company also recorded $0.1 million of bad debt and notes receivable valuation charges during the third quarter of 2011 as compared to $1.3 million for the third quarter of 2010 which reflects the improved credit positions with our current fleet of licensees after several quarters of large bad debt and notes receivable valuation charges. Other income (loss), net for the third quarter of 2011 was income of $0.3 million compared to a $0.3 million loss for the third quarter of 2010.Included in the $0.3 million of income for the third quarter of 2011 was a $0.9 million gain on the settlement of a mortgage on a retail property. The Company received cash proceeds of $69.2 million from the sale of the International Home Furnishings Center (“IHFC”) during the quarter ended May 28, 2011.As a result of receiving these proceeds, the Company has elected to retire certain debt and other long-term obligations, settle various obligations related to closed stores and idle facilities, and resume paying a quarterly dividend and buying back stock.The Company will continue to evaluate appropriate uses of its strengthened cash position, which may include the use of additional funds towards the activities noted above, along with meeting future working capital needs and making modest investments in new or repositioned Company-owned stores. To better understand the profitability trends related to on-going operations, the Company’s management considers net income after reversing the effects of certain non-recurring or unusual items.Such items include bad debt and notes receivable valuation charges and lease and loan guarantee charges associated with licensee stores that closed or were taken over during the quarter or where the decision to close or take them over was made during the quarter.Also included are restructuring costs for licensee debt cancellation charges, asset write-downs and lease exit charges; closed store and idle facility charges; and other expense and gains considered to be of a non-recurring or unusual nature, including the sale of IHFC.Excluding these items, the Company would have reported net income of $0.1 million for the quarter ended August 27, 2011 compared to a net loss of $0.9 million for the quarter ended August 28, 2010.See the attached Reconciliation of Net Income (Loss) as Reported to Net Income (Loss) as Adjusted. “The pace of incoming order rates that we enjoyed earlier this year began to slow in April and continued to weaken during our third quarter,” said Robert H. Spilman Jr., President and CEO.“Nevertheless, we were able to improve our operating performance compared to last year, particularly in our retail division.The turmoil of closing stores and acquiring underperforming licensees, though still hindering our results, is subsiding.Our accounts receivable is in better shape than the pre 2008 recession period.And, of course, the positive effects of the IHFC transaction on our entire balance sheet position the Company to focus on growing the top line and improving results. “To that end, we announced our partnership with The Scripps Network HGTV division on September 8th,” added Mr. Spilman.“This licensing agreement should benefit both the Bassett Home Furnishings network and our sales penetration in the open market retail furniture arena.Our consumer exposure to the HGTV products will begin Labor Day 2012 following their introduction at the April International Home Furnishings Market in High Point, N.C.In concert, Bassett plans an extensive marketing campaign designed to leverage the exposure that HGTV’s 100 million household penetration will provide.We believe that the HGTV partnership is an excellent opportunity to significantly enhance Bassett’s presence and market share with the American consumer.” Wholesale Segment Net sales for the wholesale segment were $41.9 million for the third quarter of 2011 as compared to $43.8 million for the third quarter of 2010, a decrease of 4.3%.This decrease is due primarily to decreased shipments to the stores in the Bassett Home Furnishings network partially offset by increased shipments in the traditional non-dedicated store business as growth in this sector has been a stated goal.Reduced shipments to the Bassett stores were primarily due to fewer stores in the network as the Company has closed 12 underperforming stores during the first nine months of 2011.Approximately 50% of wholesale shipments during the third quarter of 2011 were imported products compared to approximately 54% for the third quarter of 2010.Gross margins for the wholesale segment were 31.9% for the third quarter of 2011 compared to 29.6% for the third quarter of 2010.This increase is primarily due to lower promotional discounts recorded during the third quarter of 2011 as compared to the third quarter of 2010.Wholesale SG&A, excluding bad debt and notes receivable valuation charges, increased $0.5 million.As a percentage of net sales, SG&A increased 2.4 percentage points to 28.0% for the third quarter of 2011 as compared to 25.6% for the third quarter of 2010.This increase is primarily due to higher sales and marketing costs, including additional expenses associated with the recently announced licensing agreement with HGTV.The Company recorded $0.1 million of bad debt and notes receivable valuation charges for the third quarter of 2011 as compared with $1.3 million for the third quarter of 2010, which reflects the improved credit positions with our current fleet of licensees after several quarters of large bad debt and notes receivable valuation charges. 2 The wholesale backlog, representing orders received but not yet shipped to dealers and company stores, was $8.0 million at August 27, 2011 as compared to $13.8 million at August 28, 2010.A significant portion of the $5.8 million decrease in wholesale backlog is attributable to fulfilling orders during late 2010 that were delayed due to stock outages during the third quarter of 2010. “Our decrease in wholesale shipments was solely attributed to the downsizing of our Bassett Home Furnishings network, which this year has included the closing of seven corporate and five licensee stores to date,” continued Mr. Spilman.“One licensee store will also close in the fourth quarter.Although we currently have 13 fewer Bassett stores than we did at the beginning of fiscal 2011, average wholesale shipments per store rose by 8.4% compared to the third quarter of 2010.Once again, we believe that the amount of store closings for the foreseeable future will be negligible, although we do plan to close two older stores and replace them with better located ones over the next two quarters.An important complement to our retail channel is the Company’s goal of growing sales to independent furniture retailers outside of the Bassett store network’s geographic footprint.To that end, shipments to this dealer base grew 9.2% for the period.” Retail Segment At August 27, 2011, the total store network included 46 Company-owned and operated stores and 43 licensee-owned stores.During the three months ended August 27, 2011, the Company acquired certain assets of, and now operates, two additional licensee stores.In addition, one licensee store completed a going out of business sale and closed.The following table summarizes the changes in store count during the nine months ended August 27, 2011: November 27, New Stores Stores August 27, Stores Acquired Closed Company-owned stores 47 - 6 (7 ) 46 Licensee-owned stores 54 - (6
